Case: 13-50374             Document: 00513092011   Page: 1   Date Filed: 06/24/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                          No. 13-50374                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
In the Matter of: CHARLES E. HARRIS, III,                                   June 24, 2015
                                                                           Lyle W. Cayce
                 Debtor                                                         Clerk

------------------------------

MARY K. VIEGELAHN, Chapter 13 Trustee

                 Appellant

v.

CHARLES E. HARRIS, III,

                 Appellee




                      Appeal from the United States District Court
                           for the Western District of Texas
                                USDC No. 5:12-CV-540


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*



        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50374   Document: 00513092011    Page: 2   Date Filed: 06/24/2015



                               No. 13-50374
      This case returns to us on remand from the Supreme Court, No. 14-400,
Harris v. Viegelahn, Chapter 13 Trustee, following the Court’s grant of
certiorari to consider our reversal of the district court’s judgment.     The
Supreme Court reversed our judgment and remanded this case to us for further
proceedings consistent with the opinion of the Court. Accordingly, we now
AFFIRM the district court’s judgment for the reasons outlined in the Supreme
Court’s opinion.




                                     2